IN THE SUPREME COURT OF THE STATE OF NEVADA


                    STEVEN SAMUEL BRAUNSTEIN,                            No. 70532

                                  vs.
                                      Appellant,
                                                                                   FILED
                    THE STATE OF NEVADA,
                                      Respondent.
                                                                                     JUL 1 1 2016
                                                                                               DEMA:4


                                         ORDER DISMISSING APPEAL                      A      1St/
                                                                                     DEPT.:TV CLERK


                                This appeal was initiated by the filing of a pro se appeal.
                    Eighth Judicial District Court, Clark County; Michael Villani, Judge.
                                Appellant filed his notice of appeal on June 1, 2016. In his
                    notice of appeal, appellant stated that he was appealing from an order
                    denying a motion to correct an illegal sentence. The documents before this
                    court do not indicate that any such order has been entered in this case.
                    Because appellant failed to designate an appealable order, we lack
                    jurisdiction over this appeal, and we
                                ORDER this appeal DISMISSED.




                                            -cititarac .j.
                                            Parraguirre



                    Douglas


                    cc: Hon. Michael Villani, District Judge
                         Steven Samuel Braunstein
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA


(0) 1947A 4selri4